Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 1 of 15




                                  EXHIBIT 1
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 2 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 3 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 4 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 5 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 6 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 7 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 8 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 9 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 10 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 11 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 12 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 13 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 14 of 15
Case 1:19-mc-25306-KMW Document 1-2 Entered on FLSD Docket 12/27/2019 Page 15 of 15
